Name: Council Decision 2014/147/CFSP of 17Ã March 2014 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision
 Subject Matter: international affairs;  international security;  criminal law;  Africa
 Date Published: 2014-03-18

 18.3.2014 EN Official Journal of the European Union L 79/42 COUNCIL DECISION 2014/147/CFSP of 17 March 2014 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP (1). (2) On 30 January 2014, the United Nations Security Council (UNSC) adopted Resolution 2136 (2014) concerning the Democratic Republic of the Congo (DRC). That Resolution provides for an additional derogation to the measure on arms and related materiel and amends the criteria for designation with regard to restrictions on travel and the freezing of funds, as imposed by UNSC Resolution 1807 (2008) of 31 March 2008. (3) Further Union action is needed in order to implement certain measures. (4) Decision 2010/788/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/788/CFSP is amended as follows: (1) In Article 2(1), the following point is inserted: "(d) the supply, sale or transfer of arms and any related materiel, or the provision of related financial or technical assistance or training, intended solely for the support of or use by the African Union-Regional Task Force.". (2) Article 3 is replaced by the following: "Article 3 Restrictive measures as provided for in Articles 4(1) and 5(1) and (2) shall be imposed against the following persons and, as appropriate, entities, designated by the Sanctions Committee:  individuals or entities acting in violation of the arms embargo and related measures as referred to in Article 1;  political and military leaders of foreign armed groups operating in the DRC who impede the disarmament and the voluntary repatriation or resettlement of combatants belonging to those groups;  political and military leaders of Congolese militias, including those receiving support from outside the DRC, who impede the participation of their combatants in disarmament, demobilisation and reintegration processes;  individuals or entities operating in the DRC and recruiting or using children in armed conflict in violation of applicable international law;  individuals or entities operating in the DRC and involved in planning, directing, or participating in the targeting of children or women in situations of armed conflict, including killing and maiming, rape and other sexual violence, abduction, forced displacement, and attacks on schools and hospitals;  individuals or entities obstructing the access to or the distribution of humanitarian assistance in the DRC;  individuals or entities supporting armed groups in the DRC through illicit trade of natural resources, including gold or wildlife as well as wildlife products;  individuals or entities acting on behalf of or at the direction of a designated individual or entity, or acting on behalf of or at the direction of an entity owned or controlled by a designated individual or entity;  individuals or entities who plan, direct, sponsor or participate in attacks against peacekeepers of the United Nations Organisation Stabilisation Mission in the DRC (MONUSCO);  individuals or entities providing financial, material, or technological support for, or goods or services to, or in support of a designated individual or entity. The relevant persons and entities are listed in the Annex.". Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 17 March 2014. For the Council The President C. ASHTON (1) Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (OJ L 336, 21.12.2010, p. 30).